Citation Nr: 1342435	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of an injury of the right little finger, to include right fourth finger with ankylosis, currently rated as 10 percent disabling.  

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hand disability, to include as secondary to his service-connected residuals of an injury of the right little finger.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2010.  A statement of the case was issued in August 2012, and a substantive appeal was received in September 2012.

The Veteran requested a Travel Board hearing at the RO before a Veteran's Law Judge.  The hearing was scheduled for September 11, 2013, but the Veteran failed to appear without good cause.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has a right hand disability secondary to his service-connected residuals of an injury of the right little finger.  The VA provided the Veteran with a hand, thumb and fingers examination in February 2011 to determine the current nature and severity of the Veteran's service-connected finger disability as well as whether the Veteran currently has a right hand disability.  Although the examiner in one part of the examination report appears to suggest possible ulnar nerve involvement, no definitive diagnosis was reported.  In order to allow for informed appellate review, the Board believes a medical examination which clearly addresses the nature of all right hand disorders and any nexus to service or to the service-connected right 4th and 5th finger disability is necessary. 

The Board will defer adjudication of the issue of whether the Veteran is entitled to an increased rating for residuals of an injury of the right little finger, to include right fourth finger with ankylosis, currently rated as 10 percent disabling, because it is inextricably intertwined with the issue of service connection for a right hand disability.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination by an appropriate medical doctor to address the nature of all right hand disorders.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.  The examiner is also  requested to clearly report any right hand disorders in addition to the 4th and 5th finger disability and to specifically include the question of any nerve involvement.  Clear diagnoses of all right hand disorders are requested. 

2. The examiner is requested to respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed right hand disorder (to include any nerve involvement) is causally related to service?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed right hand disability (to include any nerve involvement) is proximately due to the Veteran's service-connected residuals of an injury of the right little finger? 

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed right hand disorder (to include any nerve involvement) has been aggravated by the Veteran's service-connected residuals of an injury of the right little finger?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

3.  For the purpose of avoiding further remand, the RO should review the examination report/opinion to ensure that it is responsive to the above directives.  If not, the RO should return the report/opinion to the examiner for an addendum.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hand disability, to include as secondary to his service-connected residuals of an injury of the right little finger.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



